DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 12/03/2021. Claims 21-22, 27-29, 31, and 34 have been amended. Claims 1-20 have been previously cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 21 recites a data storage system, comprising: 
mass storage devices; and 
head nodes, wherein for a volume partition of a volume to be stored in the data storage system, a first of the head nodes is designated as a primary head node for the volume partition, and a second of the head nodes is designated as a secondary head node for the volume partition, the primary head node configured to: 
receive a write request from a client of the data storage system; 
write data included with the write request for the volume partition to a log-structured storage of the primary head node; 
cause the data included with the write request to be replicated to a log-structured storage of the secondary head node; 
provide a write acknowledgement to the client in response to the write request subsequent to the data being replicated to the log- structured storage of the secondary head node, wherein the primary head node is configured to provide the write acknowledgement to the client prior to the data being flushed to one or more of the mass storage devices; and 
cause, based on a trigger, respective parts of the data stored in the log- structured storage of the primary head node to be flushed to one or more of the mass storage devices.
When considering claim 21 as a whole, the prior art of record does not teach the limitations: receive a write request from a client of the data storage system; write data included with the write request for the volume partition to a log-structured storage of the primary head node; cause the data included with the write request to be replicated to a log-structured storage of the secondary head node; provide a write acknowledgement to the client in response to the write request subsequent to the data being replicated to the log- structured storage of the secondary head node, wherein the primary head node is configured to provide the write acknowledgement to the client prior to the data being flushed to one or more of the mass storage devices; and cause, based on a trigger, respective parts of the data stored in the log- structured storage of the primary head node to be flushed to one or more of the mass storage devices.
Therefore, in the context of claim 21 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 21 is allowable.
Furthermore, when considering the other amended independent claims, such as claim 27, which is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.

Claim 34 recites one or more non-transitory computer readable media storing program instructions, wherein the program instructions when executed on or across one or more processors implement: 
a head node, wherein the head node is configured to: 
serve, when designated, as a primary head node for a volume partition; and 
serve, when designated, as a secondary head node for the volume partition; 
wherein, when designated as a secondary head node for the volume partition, the head node is configured to: 
store write data, included with incoming write requests directed to another head node designated as a primary node for the volume partition, as replicated write data wherein the replicated write data is stored to a log-structured storage of the head node designated as the secondary head node such that the write data is stored in respective log- structured storages of both the other head node and the head node; 
send an acknowledgement to the other head node designated at the primary head node that the write data has been replicated; 
release, subsequent to respective parts of the write data stored in the log- structured storage of the primary head node being stored in mass storage devices, storage space of the log-structured storage of the head node designated as the secondary head node; 
wherein, when designated as a primary head node for the volume partition, the head node is configured to: 
replicate, in response to a failure of one or more of the mass storage device, data corresponding to data stored on the failed one or more mass storage devices to one or more other mass storage devices; 
update an index of the head node designated as the primary head node to indicate new locations of the data for the volume partition; and 
locate, based on the updated index, in response to a request targeting the volume partition, data of the volume partition stored in the head node and the one or more other mass storage devices storing the data that has been replicated.

When considering claim 34 as a whole, the prior art of record does not teach the limitations: serve, when designated, as a primary head node for a volume partition; and serve, when designated, as a secondary head node for the volume partition; wherein, when designated as a secondary head node for the volume partition, the head node is configured to: store write data, included with incoming write requests directed to another head node designated as a primary node for the volume partition, as replicated write data wherein the replicated write data is stored to a log-structured storage of the head node designated as the secondary head node such that the write data is stored in respective log- structured storages of both the other head node and the head node; send an acknowledgement to the other head node designated at the primary head node that the write data has been replicated; release, subsequent to respective parts of the write data stored in the log- structured storage of the primary head node being stored in mass storage devices, storage space of the log-structured storage of the head node designated as the secondary head node; wherein, when designated as a primary head node for the volume partition, the head node is configured to: replicate, in response to a failure of one or more of the mass storage device, data corresponding to data stored on the failed one or more mass storage devices to one or more other mass storage devices; update an index of the head node designated as the primary head node to indicate new locations of the data for the volume partition; and locate, based on the updated index, in response to a request targeting the volume partition, data of the volume partition stored in the head node and the one or more other mass storage devices storing the data that has been replicated.
Therefore, in the context of claim 34 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 34 is allowable. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136